                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )                               ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER comes before the Court on the parties’ Status Report, (Doc. No. 66), in

which they request an additional 60 days to allow the parties to continue their settlement

negotiations in this matter. For good cause shown,

       IT IS ORDERED that the parties’ Status Report is construed as a Motion for

Continuance which is GRANTED until December 13, 2019.




                                        Signed: October 15, 2019




                                                 1
